

117 HR 5315 IH: Drone Infrastructure Inspection Grant Act
U.S. House of Representatives
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5315IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2021Mr. Stanton (for himself and Mr. Graves of Louisiana) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to establish in the Department of Transportation a drone infrastructure inspection grant program and a drone education and training grant program, and for other purposes.1.Short titleThis Act may be cited as the Drone Infrastructure Inspection Grant Act.2.Drone infrastructure inspection grant program(a)AuthorityThe Secretary of Transportation shall establish a drone infrastructure inspection grant program to make grants to governmental entities to facilitate the use of eligible small unmanned aircraft systems to increase efficiency, reduce costs, improve worker safety, and reduce carbon emissions related to the inspection, repair, modernization, and construction of critical infrastructure.(b)Use of grant amountsAmounts from a grant under this section may be used to—(1)purchase or lease eligible small unmanned aircraft systems;(2)contract for services performed with an eligible small unmanned aircraft system; and(3)support the governmental entity’s small unmanned aircraft system program’s management capability.(c)EligibilityTo be eligible to receive a grant under this section, a governmental entity shall submit an application to the Secretary at such time, in such form, and containing such information as the Secretary may require.(d)Selection of applicantsIn the selection of applicants for grants under this section, the Secretary shall prioritize projects that propose to—(1)use the grant for critical infrastructure projects in historically disadvantaged communities; or(2)address a significant safety risk in critical infrastructure inspection, maintenance, rehabilitation, or construction projects.(e)Report to Congress Not later than 1 year after the first grant awards are made under this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that evaluates the program carried out under this section, including—(1)a description of the number of grants awarded;(2)the amount of each grant;(3)the activities funded under this section; and(4)the effectiveness of such funded activities in meeting the objectives described in subsection (a).(f)Funding(1)Federal share(A)In generalExcept as provided in subparagraph (B), the Federal share of the cost of a project carried out using a grant under this section shall not exceed 80 percent of the total project cost.(B)WaiverThe Secretary may increase the Federal share requirement under subparagraph (A) to up to 100 percent for a project carried out using a grant under this section by a governmental entity if such entity—(i)submits a written application to the Secretary requesting an increase in the Federal share; and(ii)demonstrates, to the Secretary’s satisfaction, that the additional assistance is necessary to facilitate the acceptance and full use of a grant under this section, such as alleviating economic hardship, meeting additional workforce needs, or such other uses that the Secretary determines to be appropriate.(2)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—(A)$50,000,000 for fiscal year 2022; and(B)$50,000,000 for fiscal year 2023.(g)DefinitionsIn this section:(1)Critical infrastructureThe term critical infrastructure has the meaning given the term in section 1016(e) of the Critical Infrastructures Protection Act of 2001 (42 U.S.C. 5195c(e)) that is a bridge, road, dam, electric grid infrastructure, water infrastructure, or other related infrastructure.(2)Eligible small unmanned aircraft systemThe term eligible small unmanned aircraft system means a small unmanned aircraft system that is manufactured or assembled by a company domiciled in the United States that is not subject to influence or control by the Government of the People’s Republic of China.(3)Governmental entityThe term governmental entity means—(A)a State or political subdivision thereof;(B)a unit of local government;(C)a Tribal government,(D)a metropolitan planning organization; or(E)a combination of the entities in subparagraphs (A) through (D) in a region or geographic area.(4)Small unmanned aircraft; unmanned aircraft; unmanned aircraft systemThe terms small unmanned aircraft, unmanned aircraft, and unmanned aircraft system have the meanings given such terms in section 44801 of title 49, United States Code.(5)StateThe term State means each State, the District of Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands. 3.Drone education and workforce training grant program(a)AuthorityThe Secretary of Transportation shall establish a drone education and training grant program to make grants to educational institutions for workforce training for small unmanned aircraft system technology.(b)Use of grant amountsAmounts from a grant under this section shall be used in furtherance of activities authorized under sections 631 and 632 of the FAA Reauthorization Act 2018 (49 U.S.C. 40101 note).(c)EligibilityTo be eligible to receive a grant under this section, an educational institution shall submit an application to the Secretary at such time, in such form, and containing such information as the Secretary may require,(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—(1)$50,000,000 for fiscal year 2022; and(2)$50,000,000 for fiscal year 2023.(e)DefinitionsIn this section:(1)Educational institutionThe term educational institution means an institution of higher education as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001) that—(A)is designated by the Secretary of Transportation as a Community and Technical College Center of Excellence in Small Unmanned Aircraft System Technology Training under section 631(a) of the FAA Reauthorization Act of 2018 (49 U.S.C. 40101 note); or(B)has an agreement in effect with the Administrator of the Federal Aviation Administration under the collegiate training initiative program relating to unmanned aircraft systems under section 632 of the FAA Reauthorization Act of 2018 (49 U.S.C. 40101 note).(2)Small unmanned aircraft; unmanned aircraft; unmanned aircraft systemThe terms small unmanned aircraft, unmanned aircraft, and unmanned aircraft system have the meanings given such terms in section 44801 of title 49, United States Code.